Citation Nr: 0020174	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACTDUTRA) from 
March 2, 1965 to July 24, 1965, from June 18, 1966 to July 3, 
1966, and from July 1, 1967 to July 16, 1967.  He served on 
active duty from July 8, 1968 to December 20, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.    

As an initial matter, the Board notes that although the RO 
treated the claim as reopened, the Board must assess whether 
new and material evidence has been submitted.  Wakeford v. 
Brown, 8 Vet. App. 237 (1996).  The Board notes that the 
appellant's original claim of entitlement to service 
connection for a right eye disability was denied in an 
unappealed rating decision in August 1977.  In January 1997, 
the appellant requested that his claim for service connection 
for a right eye disability be reopened.  In a June 1997 
rating action, the RO denied the appellant's claim for 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.  However, the Board observes that in a 
July 1998 Supplemental Statement of the Case (SSOC), the RO 
determined that new and material evidence had been submitted 
and reopened the appellant's claim for service connection for 
a right eye disability.  In a July 1999 SSOC, the RO denied 
the appellant's claim for service connection for a right eye 
disability on the basis that his pre-existing right eye 
disability was not aggravated by his period of active duty.   
The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
issue has been rephrased as noted on the title page.     

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the Court erred in adopting the 
"material evidence" test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-
64.  In light of the holding in Hodge, the Board will analyze 
the evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In an August 1977 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
right eye disability.  The appellant was provided notice of 
the decision and his appellate rights.  A notice of 
disagreement was not filed.  

2.  Evidence added to the record since the RO's August 1977 
rating action, including duplicative copies of the 
appellant's service medical records, a Report of Operation 
from the San Jose Hospital, dated in April 1968, a private 
medical statement from W.L.E., M.D., dated in May 1968, 
private medical records from N.F.F., M.D., from July 1968 to 
March 1977, outpatient treatment records from the VA Medical 
Center (VAMC) in Sacramento, California, from January 1997 to 
April 1998, a May 1998 VA examination, a July 1999 VA 
examination, and hearing testimony, bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the appellant's pre-existing right eye 
disability was aggravated by service) and, when considered 
alone or together with all of the evidence, both old and new, 
has a significant effect upon the facts previously 
considered.  

3.  The claim of entitlement to service connection for a 
right eye disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  The appellant's induction examination reports reflects a 
findings of subnormal vision in the right eye, with a visual 
acuity of 20/100. 

5.  The appellant's pre-existing right eye disability was 
aggravated by military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed August 1977 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a right eye disability, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).  

2.  The claim for entitlement to service connection for a 
right eye disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The appellant's right eye disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that in an August 1977 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a right eye disability.  At that time, the RO 
stated that in April 1968, prior to the appellant's entrance 
into the military, the appellant was in a fight and his right 
eye was struck with a wrench.  The RO indicated that upon the 
appellant's entrance examination, it was noted that he had 
subnormal vision in his right eye.  The RO further noted that 
the appellant's separation examination showed the old rupture 
of the choroid through papillomacular bundle of the right 
eye, with resulting loss of vision in the right eye.  Thus, 
the RO concluded that the appellant's right eye disability 
was incurred prior to service and was not shown to have been 
aggravated by his short period of service.  The appellant was 
provided notice of the decision and his appellate rights.  He 
did not file a Notice of Disagreement (NOD).  38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.109, 19.110, 19.118 (1977).  Therefore, the August 1977 
rating decision became final when the appellant did not file 
an NOD within one year of the date he was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1999).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence of record at the time of the August 1977 rating 
action includes the appellant's service medical records and a 
private medical statement from N.F.F., M.D., dated in March 
1977.  The appellant's service medical records show that at 
the time of his induction examination in July 1968, his right 
eye vision was 20/100.  It was noted that the appellant had 
subnormal vision which was adequately corrected with lenses.  
The records also reflect that on September 3, 1968, the 
appellant was treated after complaining of headaches and 
dizziness.  At that time, he stated that in April 1968, his 
right eye orbit was crushed with a wrench.  He indicated that 
he subsequently underwent surgery in order to repair the 
damage.  The impression was of post-operative orbit 
reconstruction.  An x-ray was taken of his right orbit and it 
was interpreted as showing minimal bony irregularity of the 
right orbital floor.  The records further show that the 
appellant was treated on September 16, 1968 after complaining 
of continuing headaches.  At that time, he gave a history of 
his right eye disability.  The physical examination showed 
that the appellant had essentially no peripheral vision in 
his right eye, with blurred images only out of the right eye.  
Extraocular movement was intact and funduscope revealed large 
cicatrix compatible with past retinal detachment.  The 
impression was of post traumatic orbit and retina.  According 
to the records, on September 17, 1968, the appellant 
underwent another examination in regards to his right eye.  
At that time, the impression was of very poor vision in the 
appellant's right eye, secondary to trauma, not improvable.  
The examining physician also stated that there was no ocular 
reason for the appellant's headaches and dizziness.  

The appellant's service medical records show that on 
September 27, 1968, the appellant's profile was changed 
because of his very poor vision in his right eye, due to 
scarring in the eye.  According to the records, at that time, 
the appellant was not to perform any duty which required good 
vision in both eyes and he was not allowed to drive military 
vehicles.  In an examination, dated on December 3, 1968, in 
connection with the appellant's subsequent discharge, in 
regards to the appellant's right eye vision, it was noted 
that he could only count fingers at four feet.  In the 
appellant's separation examination, dated on December 5, 
1968, the ophthalmological examination showed retinal scars, 
extending from the superior pole through the macular region, 
with perimacular pigmentation, secondary to trauma prior to 
military service.  At that time, the examining physician 
stated that the appellant had loss of vision in his right 
eye.  The diagnosis was of old rupture of choroid through 
papillomacular bundle of the right eye.  The examiner noted 
that the appellant's right eye disability existed prior to 
service.  

A private medical statement from N.F.F., dated in March 1977, 
shows that at that time, Dr. F. stated that he had examined 
the appellant after he had complained of decreased vision of 
the right eye.  Dr. F. indicated that the appellant had 
choroidal scars in the macula of his right eye and that there 
was a field defect in his right eye.  According to Dr. F., 
the appellant could count fingers at two feet.  

The additional evidence associated with the claim subsequent 
to the August 1977 rating action includes duplicative copies 
of the appellant's service medical records, a Report of 
Operation from the San Jose Hospital, dated in April 1968, a 
private medical statement from W.L.E., M.D., dated in May 
1968, private medical records from N.F.F., M.D., from July 
1968 to March 1977, outpatient treatment records from the VA 
Medical Center (VAMC) in Sacramento, California, from January 
1997 to April 1998, a May 1998 VA examination, a July 1999 VA 
examination, and hearing testimony.   

In December 1995, the RO received duplicative copies of the 
appellant's service medical records.  

In March 1998, the RO received a Report of Operation from the 
San Jose Hospital.  The Report shows that in April 1968, the 
appellant underwent right eye surgery.  Following the 
operation, he was diagnosed with the following: (1) 
laceration of lids, with four through and through lid 
lacerations, (2) rupture of cannilicus, (3) possible scleral 
rupture of the right eye, and (4) fracture of zygoma, on the 
right eye.  

In March 1998, the RO received a private medical statement 
from W.L.E., M.D., dated in May 1968, which showed that at 
that time, Dr. E. indicated that he had recently examined the 
appellant, along with several ophthalmologists from the 
Letterman U.S. Army Hospital.  Dr. E. indicated that the 
appellant had no current complaint of epiphora and no 
objection to his cosmetic appearance, but that he was fully 
aware of the markedly decreased vision in his right eye and 
was concerned over his status in the U.S. Army Reserves.  Dr. 
E. noted that the appellant exhibited primarily a mild 
notching of the upper lid margin near the junction of the 
middle and outer thirds of the lid.  Ophthalmoscopy revealed 
the residual retinal edema and hemorrhage at the posterior 
pole of the right eye, as well as the rupture of the choroid 
through the papillomacular bundle and extending somewhat 
superiorly to the right disc.  Dr. E. indicated that in 
discussing the appellant's case with Colonel F.L.W., Chief of 
Ophthalmology at the Letterman U.S. Army Hospital, he 
expressed the opinion that the appellant was not physically 
qualified to be retained as a combat infantry man and that he 
was probably physically qualified for retention in the U.S. 
Army Reserves, but should have a re-classification of his 
Military Occupational Specialty (MOS).  

In March 1968, the RO received private medical records from 
N.F.F., M.D., from July 1968 to March 1977.  The records show 
intermittent treatment for the appellant's right eye 
disability.  The records also include a medical statement 
from Dr. F., dated in January 1969, which shows that at that 
time, Dr. F. indicated that he had been treating the 
appellant for an ocular injury which had occurred on April 7, 
1968.  Dr. F. stated that at the time of the injury, the 
appellant was struck in the right eye and was subsequently 
diagnosed with the following: (1) an avulsion of the lower 
lid from the medial camphal ligament, (2) several other 
linear lacerations extending completely through the lids of 
the right eye, and (3) a choroidal rupture in the posterior 
part of the globe in the right eye.  The appellant underwent 
surgery on April 7, 1968 in order to correct the first two of 
the above injuries.  In May 1968, the appellant was examined 
by Dr. W.L.E. and many other ophthalmologists from the 
Letterman United States Army Hospital.  According to Dr. F., 
at that time, the appellant showed primarily a mild notching 
of his right upper lid margin and residual edema and 
hemorrhage at the posterior pole of his right eye.  No 
further treatment was recommended.  Dr. F. reported that the 
appellant was last seen on July 2, 1968, and at that time, 
his vision was 20/200 in the right eye and 20/20 in his left 
eye.  A mild lid notch of the right upper lid was present.  
External examination was within normal limits, as was ocular 
motility.  Fundus examination revealed several choroidal 
scars and a resolving macular hemorrhage in the right eye.  

The medical records from Dr. F. include a private medical 
statement from T.J.D., M.D., dated in March 1970, which shows 
that at that time, Dr. D. indicated that he had treated the 
appellant for a corneal abrasion of the right eye.  Dr. D. 
stated that the appellant had extensive old lid lacerations 
of the right eye.  According to Dr. D., the appellant had had 
a severe injury to the right eyeball in April 1968.  The 
records from Dr. F. also show that in April 1970, the 
appellant was examined and at that time, his right eye vision 
was 20/400.  According to the records, in March 1977, in 
regards to the appellant's right eye vision, it was noted 
that he could count fingers at two feet.

A hearing was conducted at the RO in March 1998.  At that 
time, the appellant testified that in April 1968, his right 
eye was injured when he was attacked with a wrench.  (T.2).  
The appellant stated that in July 1968, he was inducted into 
the military and subsequently re-injured his right eye.  
(T.1,2).  He indicated that at the time of the injury, he was 
stationed in Wild Flicken in Germany.  (T.2).  According to 
the appellant, he was running up some concrete steps when he 
slipped and fell down.  (T.3).  The appellant reported that 
his right eye hit the concrete, and that he subsequently 
received treatment at the Willisberg Hospital.  (Id.).  He 
noted that prior to his in-service injury, his right eye 
vision was blurry, but he was able to see out of that eye.  
(T.3,4).  However, the appellant testified that following the 
in-service injury, he could no longer see out of his right 
eye.  (Id.).  The appellant revealed that after his 
discharge, he received treatment from Dr. N.F.F.  (T.5).  
According to the appellant, Dr. F. told him that his in-
service right eye injury made his eye worse.  (Id.).  The 
appellant stated that at present, he was legally blind in his 
right eye.  (T.1).  

In the appellant's March 1998 hearing, the appellant 
indicated that prior to his induction in July 1968, he was 
examined by a group of physicians, including VA physicians, 
and they had recommended that he request a change in his MOS 
because of his right eye disability.  (T.6).  The appellant 
noted that his MOS was as an infantryman.  (T.6,7).  
According to the appellant, he was going to get a medical 
discharge because of his eye disability, but that due to 
other circumstances, he received a hardship dependency 
discharge.  (T.7,8).  

Outpatient treatment records from the VAMC in Sacramento, 
California, from January 1997 to April 1998, show 
intermittent treatment for the appellant's right eye 
disability.  The records reflect that in January 1997, the 
appellant was diagnosed as status post right eye injury.  

In May 1998, the appellant underwent a VA eye examination.  
At that time, the appellant's vision in his right eye was 
20/200.  He was diagnosed with an old trauma to his lid, with 
choroidal rupture.  

A VA eye examination was conducted in July 1999.  At that 
time, the examining physician noted that in 1968, the 
appellant's right eye was injured, with lid laceration and 
choroidal rupture.  The current physical examination showed 
that the appellant's right eye vision was hand motion and 
light perception.  He was diagnosed with traumatic scarring 
and disfiguration of lids, right eye, with choroid rupture 
due to trauma.  

II.  Analysis

A.  New and Material Evidence

The Board has reviewed the evidence submitted since the 
August 1977 rating action and has determined that this 
additional evidence is both "new and material."  See 
38 C.F.R. § 3.156(a).  The Board notes that the private 
medical records from Dr. N.F.F., from July 1968 to March 
1977, are "new" in that they were not of record at the time 
of the RO's denial in August 1977.  Moreover, the evidence is 
so significant because it bears directly and substantially on 
the specific matter in the case at hand, which is whether the 
appellant's pre-existing right eye disability was aggravated 
during service.  

In this context, the Board notes that the appellant contends 
that his right eye disability was aggravated while he was in 
the military.  In support of his contentions, and to show a 
change in his right eye vision from before his period of 
service to after his period of service, the appellant 
submitted private medical records from Dr. N.F.F., from July 
1968 to March 1977.  The records reflect that according to 
Dr. F., on July 2, 1968, prior to the appellant's induction, 
the appellant's right eye vision was 20/200.  The records 
further reflect that in April 1970, approximately one year 
and four months after the appellant's discharge, the 
appellant's right eye vision was 20/400.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id., at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, 12 Vet. App. at 
209.     

In light of the above, the Board concludes that the private 
medical records from Dr. F., from July 1968 to March 1977, 
are "new and material" evidence because the above evidence 
essentially supports the appellant's contention that his pre-
existing right eye disability worsened during service.  
Therefore, the appellant has submitted "new and material" 
evidence to reopen his claim of entitlement to service 
connection for a right eye disability.


B.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for a right eye disability is whether the 
appellant has presented evidence of a well-grounded claim.  
See Winters and Elkins, both supra.  Upon a review of the 
record, it is the Board's determination that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the appellant is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regards to the appellant's claim and no further assistance to 
him is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  


C.  Service Connection

Service connection may be established for a disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  Moreover, a veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

To summarize, the appellant contends that his pre-existing 
right eye disability was aggravated by his period of time in 
the military.  The appellant maintains that during service, 
he re-injured his right knee.  He states that prior to his 
in-service injury, his right eye vision was blurry, but that 
he could see out of that eye.  The appellant maintains that 
following his in-service injury, he could no longer see out 
of his right eye.  He notes that at present, he is legally 
blind in his right eye.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his pre-existing 
right eye disability was aggravated by service is not 
competent evidence.  

In the instant case, the Board notes that a Report of 
Operation from the San Jose Hospital shows that in April 
1968, prior to the appellant's induction, the appellant 
underwent right eye surgery.  Following the operation, he was 
diagnosed with the following: (1) laceration of lids, with 
four through and through lid lacerations, (2) rupture of 
cannilicus, (3) possible scleral rupture of the right eye, 
and (4) fracture of zygoma, on the right eye.  In addition, 
in the appellant's induction examination, dated in July 1968, 
the appellant's vision in his right eye was 20/100.  At that 
time, it was noted that the appellant had subnormal vision 
which was adequately corrected with lenses.  Therefore, in 
light of the above evidence showing that the appellant had a 
pre-existing right eye disability at induction onto active 
duty, the Board finds that he is not entitled to the 
presumption of soundness, and that service connection may 
only be granted upon a showing of aggravation.  See Paulson, 
7 Vet. App. at 468.     

As previously stated, the evidence of record shows that the 
appellant injured his right eye prior to service.  In that 
regard, the Board observes that according to a private 
medical statement from Dr. W.L.E., dated in May 1968, Dr. E. 
indicated that he had recently examined the appellant, along 
with several ophthalmologists from the Letterman U.S. Army 
Hospital.  Dr. E. stated that the appellant was fully aware 
of the markedly decreased vision in his right eye and was 
concerned over his status in the U.S. Army Reserves.  In 
addition, as noted above, the private medical records from 
Dr. N.F.F., from July 1968 to March 1977, show that on July 
2, 1968, prior to the appellant's induction, the appellant's 
right eye vision was 20/200.

The Board notes that, as previously stated, the appellant's 
July 1968 induction examination shows that at that time, it 
was noted that the appellant had subnormal vision which was 
adequately corrected with lenses.  The appellant's service 
medical records further show that on September 3, 1968, the 
appellant was treated after complaining of headaches.  
Following the physical examination, he was diagnosed with 
post-operative orbit reconstruction.  On September 16, 1968, 
the appellant's physical examination showed that he had 
essentially no peripheral vision in his right eye, with 
blurred imaged only out of the right eye.  He was diagnosed 
with post-traumatic orbit and retina.  The Board also notes 
that on September 17, 1968, the appellant was diagnosed with 
very poor vision in his right eye, secondary to trauma, not 
improvable.  Moreover, the examiner stated that there was no 
ocular reason for the appellant's headaches and dizziness.  

The Board observes that in the appellant's separation 
examination, dated in December 1968, the ophthalmological 
examination showed retinal scars, extending from the superior 
pole through the macular region, with perimacular 
pigmentation, secondary to trauma prior to military service.  
Moreover, at that time, the examining physician stated that 
the appellant had loss of vision in his right eye, and the 
diagnosis was of old rupture of choroid through 
papillomacular bundle of the right eye.  Furthermore, the 
examiner noted that the appellant's right eye disability 
existed prior to service.

In regards to the appellant's post-service treatment for his 
right eye disability, the Board notes that the private 
medical records from Dr. N.F.F., from July 1968 to March 
1977, show that in April 1970, the appellant's right eye 
vision was 20/400.  In addition, the records show that in 
March 1977, in regards to the appellant's right eye vision, 
it was noted that he could count fingers at two feet.  The 
Board further observes that outpatient treatment records from 
the Sacramento VAMC, from January 1997 to April 1998, show 
intermittent treatment for the appellant's right eye 
disability.  Moreover, in the appellant's May 1998 VA 
examination, the appellant's vision in his right eye was 
20/200.  At that time, he was diagnosed with an old trauma to 
his lid, with choroidal rupture.  In the appellant's most 
recent VA examination in July 1999, the physical examination 
showed that the appellant's right eye vision was hand motion 
and light perception.  Additionally, he was diagnosed with 
traumatic scarring and disfiguration of lids, right eye, with 
choroid rupture due to trauma.

Based on the foregoing, the Board is of the opinion that the 
evidence of record strongly indicates that no permanent 
increase in the underlying pathology of the appellant's pre-
existing right eye disability occurred during service.  See 
Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  The Board 
notes that in July 1968, prior to the appellant's induction 
into service, the appellant's right eye vision was 20/200, 
and upon his induction, his right eye vision was 20/100.  The 
Board further observes that at the time of the appellant's 
discharge, in December 1968, the appellant could count 
fingers at four feet with his right eye.  In addition, the 
Board notes that in regards to the appellant's post-service 
evidence, the evidence of record shows that in April 1970, 
approximately one year and four months after the appellant's 
discharge, the appellant's right eye vision was 20/400.  In 
addition, the evidence of record reflects that in March 1977, 
in regards to the appellant's right eye vision, it was noted 
that he could count fingers at two feet.  The Board 
recognizes that the above evidence shows a worsening of the 
appellant's right eye vision following his July 1968 
discharge.  However, the Board observes that from March 1977 
to January 1997, the evidence of record is negative for any 
treatment of the appellant's right eye disability.  Moreover, 
in the appellant's May 1998 VA examination, the appellant's 
vision in his right eye was 20/200, which shows that the 
appellant had the same vision in his right eye in May 1998 as 
he did in July 1968, prior to his induction into the 
military.  Thus, even though the evidence of record shows a 
worsening of the appellant's vision within a few years 
following his discharge, the evidence of record also reflects 
that the worsening was temporary given that in May 1998, the 
appellant's vision was the same as it was in July 1968, prior 
to his induction into the military.  Accordingly, the Board 
concludes that the totality of the medical evidence of record 
does not show that the appellant's right eye disability 
worsened in any permanent manner beyond that degree of 
disability that existed at entrance to active duty.  

In the instant case, the Board recognizes that the 
appellant's service medical records show that on September 
27, 1968, the appellant's profile was changed because of his 
very poor vision in his right eye due to scarring in the eye.  
However, the Board notes that prior to the appellant's July 
1968 induction, Colonel F.L.W., Chief of Ophthalmology at the 
Letterman U.S. Army Hospital, expressed the opinion that the 
appellant was not physically qualified to be retained as a 
combat infantry man and that he was probably physically 
qualified for retention in the U.S. Army Reserve, but should 
have a re-classification of his MOS.  Thus, the Board 
observes that the fact that the appellant's profile changed 
during service does not support the appellant's contention 
that his pre-existing right eye disability was aggravated 
during service because the evidence of record shows that 
prior to the appellant's July 1968 induction, there was 
already a discussion about changing the appellant's profile 
due to his pre-existing right eye disability.  The Board 
further recognizes that in the appellant's March 1998 
hearing, the appellant testified that after his discharge, he 
received treatment from Dr. N.F.F. and that he had told him 
that his in-service right eye injury made his eye worse.  
However, a statement by the appellant as to what a doctor 
told him is insufficient to show aggravation of a pre-
existing disability.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Therefore, in light of the above, it is the Board's 
determination that the appellant's pre-existing right eye 
disability was not aggravated by service, and that service 
connection for a right eye disability is not warranted.  
38 U.S.C.A. § 1110, 5107.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right eye 
disability; and the claim is well grounded.

Entitlement to service connection for a right eye disability 
is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

